Title: From George Washington to Major General Israel Putnam, 22 July 1777
From: Washington, George
To: Putnam, Israel



Head Quarters Galloways in Smith’s Clove [N.Y.] July 22d 1777
Dear Sir

I have received your two favours of the 20th and 21st with their inclosures.
With respect to the intelligence you have had of so large a number of ships being in the sound it is too vague to place any confidence in it; but it is of so much importance should it be true, that the most effectual means ought to be taken immediately to ascertain the real state of the fact, by sending trusty persons down to some place, where they may be seen, if they are in the river. We have such contradictory accounts from different quarters, that I find it impossible to form any satisfactory judgment of the real motions and intentions of the enemy. By information last night received, I have reason to think the fleet have all quitted Staten Island and even that they have gone out of the Hook. I wish you to Endeavour as speedily as possible to find outt if there are any, and what number of ships there may be in the Sound—that I may be able to determine with more precision what is doing, and what part we have to act in consequence of it.
The necessity of drafting so many soldiers from the army to make waggoners of them is a very disagreeable circumstance. But if the Quarter Masters cannot procure them, there is no way of avoiding it. And as it respects the Artillery, it will never answer to convert Artillery-men who are so much wanted with their pieces into waggoners. Unless therefore your Quarter Master General can furnish persons for the purpose you mention it will be necessary for you to draft a sufficient number of soldiers, qualified for the business of Waggoners to be attached to the Artillery.
I should be glad you would endeavour to inform yourself exactly of the number of troops at the several posts about Kings Bridge; Fort Washington &c.; of their situation—that of their guards together with the strength of them—and of any thing that will enable us to form a judgment of the expediency and practicability of an attack upon them; and communicate the same to me. A great deal of circumspection will be requisite in doing this that we may not give an alarm and advertise

the enemy that we have a design of this nature in view. I am Sir Yr most Obdt servt.
